United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                             No. 04-60373
                         Conference Calendar



HERMAN STEVENSON, III,

                                     Petitioner-Appellant,

versus

MICHAEL PETTIFORD,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:04-CV-65-RSU
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Herman Stevenson, III, federal prisoner # 24905-034, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition

for a writ of habeas corpus challenging his 1997 convictions for

conspiracy to possess with intent to distribute cocaine,

attempted possession with intent to distribute cocaine, and using

and carrying a firearm during a drug-trafficking offense.

Stevenson argues that he is actually and factually innocent, that

counsel’s failure to request a proper jury instruction


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60373
                                -2-

constituted ineffective assistance, that the district court

should have invoked its mandamus power to correct these errors,

and that the admission of a co-defendant’s statement violated his

Sixth Amendment confrontation rights.

     Stevenson has not shown that his claims are based on a

retroactively applicable Supreme Court decision which establishes

that he may have been convicted of a nonexistent offense and that

his claims were foreclosed by circuit law at the time when the

claims should have been raised in his trial, appeal, or first

§ 2255 motion.   See Reyes-Requena v. United States, 243 F.3d 893,

904 (5th Cir. 2001).

     Accordingly, the district court’s judgment is AFFIRMED.